Citation Nr: 1818530	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1951 to September 1955.  He also had active service in the Air Force from October 1955 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2009 and October 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2009 rating decision denied entitlement to service connection for an unspecified heart condition, finding that there was no evidence that an unspecified heart condition was incurred in active service.  The record also lacked evidence of any specific diagnoses for a current heart disorder.  Within one year of the rating decision, the Veteran submitted a request to reopen his previously denied claim in August 2010.  He also submitted a March 2009 record from Trident Medical Center in October 2010.  The RO again denied the claim in a November 2010 rating decision, and the Veteran submitted a notice of disagreement in March 2011.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The March 2009 record from Trident Medical Center is new and material as it documents a current diagnosis for coronary artery disease.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Consequently, the October 2009 rating decision did not become final, and the Veteran's service connection claim for a heart disorder stems from this rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Similarly, the Veteran's service connection claims for asbestosis and a lumbar spine disorder were initially denied by the October 2014 rating decision.  Within one year of the decision, the Veteran resubmitted these service connection claims.  See January 2015 VA Form 21-526EZ.  In March 2015, he also submitted additional private treatment records dated from August 2008 to December 2014.  These records contained new and material evidence in the form of additional details concerning the onset of the Veteran's symptoms of asbestosis and a lumbar spine disorder.  In accordance with 38 C.F.R. § 3.156(b), the RO reconsidered and denied the Veteran's claims in an April 2015 rating decision.  The Veteran then submitted a timely notice of disagreement in April 2015.  Thus, these issues are on appeal from the October 2014 rating decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for a heart disorder and entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected asbestosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asbestosis is related to his exposure to asbestos during active service.

	




CONCLUSION OF LAW

The requirements to establish entitlement to service connection for asbestosis have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has asbestosis as a result of his exposure to asbestos during active service.  The Board first notes that the Veteran has a current diagnosis of asbestosis.  See January 2014 record from Palmetto Primary Care Physicians.

The Veteran's DD 214 from his period of active service in the Navy reflects that his military occupational specialty (MOS) was hospital corpsman.  According the VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.d., individuals in the this MOS have a minimal probability of asbestos exposure.  However, the Veteran testified during the October 2017 hearing that in the latter part of 1953, and in the beginning of 1954, he spent time in the Philadelphia Navy Yard while his ship was being overhauled.  See October 2017 Board Hearing Transcript (Tr.), page 19.  Consistent with the Veteran's testimony, his STRs contain a January 1954 entry showing that the Veteran received treatment from the Shipyard Dispensary of the Philadelphia Naval Shipyard.  The same section of the M21-1 reflects that the likelihood of asbestos exposure for an MOS potentially associated with activities related to the overhaul of a ship, such as a boiler technician, electrician's mate, or machinist mate, ranges from probable to highly probable.  The Veteran also testified that he worked at a VA hospital after service, and he did not have any other post-service employment associated with exposure to asbestos.  See Tr., page 20.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's report of exposure to asbestos is consistent with the conditions and circumstances of his active service.  38 U.S.C. § 1154(a).

A review of the Veteran's service treatment records (STRs) shows that the September 1951 enlistment examination for his first period of active service in the Navy documented that the Veteran's chest, lungs, and expiration/inspiration were normal.  In the September 1951 Report of Medical History, the Veteran denied a history of any relevant problems, including tuberculosis, asthma, pneumonia, pain or pressure in chest, or chronic cough.  An October 1951 photofluoroscopic examination of the chest was also negative.  In November 1952, a physical examination of the Veteran's lungs did not reveal any abnormality.  The lung fields were also determined to be clear upon a chest x-ray conducted in March 1953.  On July 27, 1953, the Veteran was diagnosed with pneumonia after developing symptoms of a sore throat, malaise, fever, chills, and productive cough.  By August 3, 1953, the Veteran had been asymptomatic for four days, and x-rays showed resolution of infiltrate.  He was discharged to duty.  

On August 18, 1953, a chest x-ray revealed no change from a previous examination on July 29, 1953.  The examining provider stated that he did not believe that there was any residual from previous inflammation.  On September 28, 1953, the Veteran had a persistent, productive cough; and he was diagnosed with acute bronchitis.  The Veteran's physical examination was essentially negative and his EKG was normal.  A September 29, 1953 chest plate revealed no significant physical findings.  He was found to have made a complete recovery by October 1, 1953, but a mild non-productive cough was still present.  The September 22, 1953 separation examination stated that the Veteran's lungs were normal upon clinical evaluation.  A chest x-ray from this date was negative.

A subsequent September 30, 1953 enlistment examination for the Veteran's second period of active service in the Air Force stated that the Veteran's lungs were normal, and the chest x-ray was negative.  The Veteran continued to deny a history of any respiratory problems in his October 1955 Report of Medical History.  An October 1957 service examination did not note any abnormality in the chest or lungs, and an October 8, 1957 chest x-ray was negative.  The notes section stated that all of the Veteran's periodic checkups and chest x-rays had been negative.  Another chest x-ray from November 1958 stated that there was a discreet density in the lower right lung field that could represent a nipple shadow.  However, a plan was made to conduct repeat chest x-rays to make sure it was not any actual coin lesion.  A chest x-ray report stated that the previous films of the chest showed a shadow that was apparently a nipple shadow.  However, it was not apparent on the present films.  The Veteran's lungs were within normal limits.  The clinical history for an x-ray report dated on June 11th, with no clear year, noted that the Veteran had experienced a persistent and tenacious productive cough for two weeks. However, the chest x-ray was negative.

In October 1959, chest x-ray for a tuberculosis periodic recheck was negative.  In December 10, 1962, a chest x-ray was conducted in relation to the Veteran's report of exposure to tuberculosis 4 months ago, and the results were normal.  The Veteran's chest x-rays continued to be normal in April 1963, April 1965, and September 1966.  A follow up chest x-ray report for tuberculosis on October 2, 1966 stated that no abnormality or pathology was seen.  A June 1972 STR later summarized that when the Veteran was under observation for chest pain in June 1972, his chest x-ray initially suggested a poorly defined density in the left lung field, but it was demonstrated to be an artifact.  In the Veteran's March 1973 retirement examination, no abnormalities were noted in the clinical evaluation of his lungs or chest.  His chest x-ray was normal.

After service, a September 1973 VA examination stated that the Veteran's respiratory system was normal.  A chest x-ray showed a small metallic foreign body superimposed over the right transverse process of D1.  The chest was otherwise normal.  A subsequent August 1975 VA chest x-ray was normal.  Later in October 2001, a private treatment record stated that imaging revealed that the Veteran's lungs were clear and well-aerated, without focal infiltrates or effusions.  The impression was no focal infiltrates or effusions.  In June 2006, a record from Palmetto Primary Care Physicians noted that the Veteran had a cough that began two weeks ago.  The assessment was cough, improving.  A subsequent chest x-ray from January 2007 noted in the impression that there was no active cardiopulmonary disease.  In May 2007, a Trident Regional Medical Center record noted that a CT scan of the abdomen and pelvis showed that there were no pulmonary nodules or pleural effusions at the lung bases.

In a March 2008 private treatment record, a chest x-ray report stated that hemidiaphragms were mildly flattened.  Rounded soft tissue densities of the lung bases were consistent with nipple shadows.  The pulmonary vasculature was normal and the lungs appeared to be free of active disease.  There was no evidence of pleural effusion or pneumothorax.  The impression noted that there was no evidence of acute intrathoracic disease.

In February 2009, the Veteran sought treatment from Lowcountry Lung and Critical Care for a cough that had been present for 3 to 4 months.  The chest x-ray showed a fairly rounded density at the right lung base that had also been noted on previous x-rays, but always assumed to be a nipple shadow.  There was a faint, rounded density in the right upper lung zone.  It was unclear if it was a confluence of shadows or a true nodule, but Dr. B. favored the former.  The plan of treatment included a pulmonary function test (PFT).  The assessment was chronic cough.

During an October 2009 VA examination related to the Veteran's feet, the examiner noted that the Veteran's lungs were clear to auscultation and percussion bilaterally.  A chest x-ray later conducted in April 2011 revealed that the Veteran's lungs were normal.  No pneumonia was seen, but a nipple density was noted overlying the right lower chest.  The impression was unremarkable posterior-anterior (PA) and lateral views of the chest.  Another VA chest x-ray obtained in August 2012 noted that there was no active intrathoracic disease.  There were nodular shadows, probably from the Veteran's nipples, but an x-ray with nipple markers and oblique views was suggested.  Later in January 2014, a record from Palmetto Primary Care Physicians stated that a CT scan of the abdomen and lungs revealed bilateral pleural calcifications due to asbestosis.

Regarding the question of nexus, Dr. R. stated in an October 2015 letter that it was more likely than not that the Veteran's condition was caused by his military service.  In an associated May 2015 treatment record from Lowcountry Lung and Critical Care, Dr. R. noted that the Veteran's asbestos-related pleural/parenchymal disease was clearly related to his exposure while in the Navy.  After considering Dr. R.'s opinion as a whole and in the context of the record, the Board finds that the examiner's conclusion provides probative value as it addresses the relevant medical issue in this case and was based on the doctor's analysis of the Veteran's pertinent medical history and current medical understanding.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner did not explicitly lay out the examiner's journey from facts to a conclusion,"); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole in the context of the evidence of record).  Notably, there is no negative opinion to weigh against Dr. R.'s conclusion.

Based on the foregoing, the most probative evidence of record supports finding that the Veteran's current asbestosis is related to his exposure to asbestos during active service.  The Veteran's service connection claim for asbestosis is therefore granted.  38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303 (2017). 


ORDER

Entitlement to service connection for asbestosis is granted.


REMAND

A remand is required for the Veteran's service connection claims for a heart disorder and lumbar spine disorder to obtain adequate VA medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a VA examination and medical opinion related to his service connection claim for a heart disorder in August 2012.  The examiner noted diagnoses of coronary artery disease and stable angina.  He opined that it was less likely than not that the Veteran's coronary artery disease was related to his in-service complaint of chest pain in 1972.  The examiner explained that if the Veteran had coronary artery disease in 1972, his EKGs and stress tests would not have been normal at that time.  In addition, he would have needed intervention well before 2009 when he had a cardiac catheterization and triple coronary artery bypass.  However, the examiner did not explain why it would be significant that coronary artery disease was not manifest at the time of his in-service complaint of chest pain.  See 38 C.F.R. § 3.303(d).  In addition, although the examiner indicated that an intervention was not necessary before 2009, private treatment records reflect that a cardiac catheterization was planned for July 2004 and only cancelled as a result of the Veteran's anemia.

Regarding the Veteran's service connection claim for a lumbar spine disorder, the Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis during a September 2004 VA examination.  The examination report noted that he had been diagnosed with degenerative disc disease and neuro foraminal stenosis at L3-4 through L5-S1 in April 2014.  The examiner gave a negative nexus opinion, noting that his opinion was based on his current examination, interview of the Veteran, and review of documents in the claims file.  The examiner observed that the x-ray of the lumbar spine during the Veteran's exit physical in May 1973 was read as the L5-S1 interspace being somewhat less than the others, raising the question of whether the Veteran had a disc herniation at that level.  However, the examiner noted that this reading did not specifically state that the Veteran had a herniated disc, it only raised the possibility of one.  The examiner also indicated that as the record was a routine x-ray rather than a CT scan or MRI, it was not a specific tool used to make such a diagnosis.  In addition, the examiner found that there was no clinical evidence to support a diagnosis of a herniated disc due to the fact that the Veteran was not very symptomatic for that disorder.  The examiner summarized that there was essentially no evidence of a chronic back condition supported by the documents in 1973.  Finally, the examiner stated that the interval of 41 years between 1973 and the current findings negated the possibility of service connection.

Similar to the August 2012 opinion, the examiner did not explain why an interval of 41 years between service and the date of diagnosis for a lumbar spine disorder would be a determinative factor in finding that there was no nexus.  The examiner also failed to address the Veteran's reports of continuous back symptoms since service.  See Tr., page 5.  In addition, the Board finds that the record has raised a theory of secondary service connection.  A June 2006 treatment record from Palmetto Primary Care Physicians stated that back pain was an associated sign and symptom of the Veteran's cough.  As the Veteran is now service-connected for asbestosis, the opinion on remand should also address whether his lumbar spine disorder was caused or aggravated by the Veteran's asbestosis disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment related to his service connection claims for a heart disorder and lumbar spine disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Ralph H. Johnson VA Medical Center dated since October 2014.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's heart disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all heart disorders that have been present during the appeal period.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability), that the disorder manifested during active service or is otherwise causally or etiologically related to active service.

If the examiner determines that any diagnosed disorder is less likely than not related to active service, the examiner should explain why, including why the delayed onset of the disorder is significant

In providing an opinion, the examiner should address the following:  (1) the significance, if any, of the finding in the September 1973 VA examination report that that a chest x-ray showed a small metallic foreign body superimposed over the right transverse process of D1; (2) the July 2004 private treatment record from Dr. D. that noted a diagnosis of coronary artery disease with exertional angina; (3) The July 2004 private treatment record noted that the Veteran was not subjected to a heart catheterization after Dr. D. determined  that he had severe anemia.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's lumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all lumbar spine disorders that have been present during the appeal period.  If degenerative arthritis, degenerative disc disease, and spinal stenosis are not identified, the examiner should address the previous diagnoses of record.  The examiner should also address whether the spina bifida occulta noted in the May 1973 lumbar spine x-ray report is currently present.

For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) The examiner should explain whether the disorder is a congenital or developmental defect, a congenital or development disease, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) For each disorder that is a congenital or development defect, is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability?

(c) For each disorder that is a congenital or development disease, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the disorder preexisted the Veteran's active service.

If so, the examiner should state whether there is clear and unmistakable evidence that the disorder was not aggravated during the Veteran's active duty service beyond the natural progression of the disorder

(d) For each disorder that is a disease not of congenital or developmental origin and did not clearly and unmistakably preexist the Veteran's active duty service, is it at least as likely as not (a 50 percent or greater probability), that the disorder manifested during active service or is otherwise causally or etiologically related to active service?  If the examiner determines that any diagnosed disorder is less likely than not related to active service, the examiner should explain why, including why the delayed onset of the disorder is significant

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected asbestosis.

In providing an opinion, the examiner should consider the following:  (1) the Veteran's October 2017 Board hearing testimony that his military occupational specialty of hospital corpsman entailed heavy lifting, and this role allowed him to sometimes receive informal treatment from doctors rather than reporting to sick call for complaints; (2) the Veteran's October 2017 Board hearing testimony that he wore a band for his back during service; (3) the Veteran's October 2017 Board hearing testimony that his back has bothered him since he was separated from active service in 1973; and (4) the report in a June 2006 treatment record from Palmetto Primary Care Physicians that the Veteran's back pain was an associated sign and symptom of his cough.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


